Title: From George Washington to Tench Tilghman, 22 February 1786
From: Washington, George
To: Tilghman, Tench

 

Dear Sir
Mount Vernon 22d Feby 1786

If you have reduced the agreement with Mr Rollins to writing, I should be glad to receive it, and the plan by wch the Work is to be executed, as soon as convenient. At any rate the latter, if I am to depend upon Mr Rollins for the execution; because my Joiners assure me, that if any thing is to be done in their way, to the doors or Windows, it must preceed the Stuccoing—& that the plan must be their guide.
This induces me once more to call upon Mr Rollins for particular directions for them (if any are necessary) that there may be no delay; nor any thing wanting on my part previous to his arrival—If this cannot be done by writing—nor prepared in proper time after he comes by four or five workmen (which I have) I would, if he does not consider it to fall within the spirit of the agreement, rather bear the expence of his journey hither myself, than error, or delay, should result from a want of proper instruction. With great regard, and sincere attachment I am—Dear Sir Your Affecte & Obedt Servt

Go: Washington


P.S. If any body within your circle, hath lately imported a horse from London (I suppose any other part of England will be the same) you would oblige me by enquiring what the freight of him was. This, not comprehending the provision for the voyage, is the freight I am to pay for my Jackass, to Boston.

